Case 9:18-cv-81448-AHS Document 74-3 Entered on FLSD Docket 01/22/2020 Page 1 of 2




                                             EXHIBIT C

                                       Alleged Misstatements:
                                              Opinion1

                                   Alleged Misstatement                                  SAC ¶¶

       1    No. It’s exactly your point, Noelle, is that when you show up at a     10, 196, 377
            number of cities and you come with large programs, it always
            takes the permitting authorities a little bit of time to gear up and
            we’re working aggressively with our customers to help them gear
            up. It is not anything unusual, and unlike other adjacent spaces
            where you have larger projects, these are typically local municipal
            permits, they’re not federal permits. We’re not talking about
            environmental studies or other types of permitting. And, in fact,
            just recently, the FCC passed a rule that actually will speed around
            small cells, some of the permitting by removing some local reviews
            that were already occurring. So I think it’ll get better, it always
            does. But at this stage in these projects, it’s always something to
            watch.

       2    Wireless construction activity in support of expanded coverage         227, 232
            and capacity is poised to accelerate through the deployment of
            enhanced macro cells and new small cells.

       3    Wireless construction activity in support of expanded coverage and     230, 231
            capacity is poised to accelerate.

       4    I think it’s particularly when you have a large number of projects     233
            under one big program that are starting up all over the country,
            you’ve got to spend to build your infrastructure around
            warehousing and office and yard space, in the ability to handle
            that growth and we are putting that in place, have put a good
            portion of it in place, more to go.

       5    So I think we’ve got great opportunities across all of our top 5       259
            customers as we look out over the next 12 to 24 months, and we
            hope every one of them gets larger. But I think we have pretty good
            revenue diversity, given the concentrated nature of the end market”




   1
          Some alleged misstatements overlap one or more of the four categories set out in Exhibits
   A, B, C, and D. Emphases in this Exhibit are as set forth in the Second Amended Complaint,
   and denote the statements Plaintiff alleges are “materially false and misleading.” SAC ¶ 191. Non-
   bolded statements were included in the Amended Complaint for context. See id.
Case 9:18-cv-81448-AHS Document 74-3 Entered on FLSD Docket 01/22/2020 Page 2 of 2




                                   Alleged Misstatement                                       SAC ¶¶

      6   Yes. I think we have pretty good visibility across all of the                 260
          programs. If you think about Fiber-to-the-Home with AT&T,
          there's a commitment in 2019. They've indicated that based on tax
          reform that they're going to spend incremental dollars there. So
          there's clearly a plan there. There's clearly a plan across FirstNet.
          Clearly, with Verizon's stated public goal to deploy a fixed
          broadband, which is reliant on deep fiber deployments to 25 or 30
          million homes and perhaps more over the next three to four years,
          as well as the cable capacity projects we're involved with to
          expand network capacity, I think all of those are strong.

      7   It’s hard to forecast. I mean, we understand that and we’re                   295
          disappointed that we didn't get it as right as you would have liked last
          quarter. But that doesn't change, that the projects are there that
          we're confident in our ability to execute.

      8   We remain confident in our strategies, the prospects for our company,         296
          the capabilities of our dedicated employees and the experience of our
          management team as we grow our business and capitalization.

      9   Customers are continuing to reveal with specificity new multi-year            300
          initiatives that are being planned and managed on a market-by-market
          basis. Our ability to provide integrated planning, engineering and
          design, procurement, and construction and maintenance services is
          of particular value to several industry participants.

          As with prior initiations of large-scale network deployments, we
          expect some normal timing volatility and customer spending
          modulations, as network deployment strategies and technologies
          evolve and tactical considerations, primarily permitting, impact
          timing. We remain confident that our competitively unparalleled
          scale and market share, as well as our financial strength, position us
          well to deliver valuable service to our customers and robust returns
          to our shareholders.

     10   [Dycom] maintained strong customer relationships throughout our               303
          markets . . . [f]iber deployments in contemplation of emerging
          wireless technologies have begun in many regions of the country . . .
          significant number of new project initiations are occurring . . .
          [wireless construction activity] . . . is poised to accelerate . . . . [W]e
          think we’ll be able to execute on the work that we provided.”

     11   Strong revenue base, customer relationships and profitable results            305
          . . . . Durable Customer Relationships . . . .[and] a significant
          number of new project initiations are occurring.”




                                                     2
